Citation Nr: 1224726	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, claimed as due to service-connected asbestosis and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.

This matter came to the Board of Veterans' Appeals (Board) from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for cardiovascular disease (coronary artery disease).  The Veteran testified at a Board hearing in June 2006; the transcript is of record.  This matter was remanded in December 2006.  In April 2009, the Veteran testified at another Board hearing; the transcript is of record.

In a June 2010 decision, the Board denied entitlement to service connection for cardiovascular disease and eye disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2011 Court Order, the portion of the decision which denied entitlement to service connection for cardiovascular disease was remanded for compliance with instructions in a February 2011 Joint Motion for Remand (JMR).  The Court dismissed the appeal of entitlement to service connection for eye disability.

The June 2006 and April 2009 Board hearings were conducted by two different Veterans Law Judges, and the following decision is therefore addressed by a panel of three which includes the two Judges who conducted the Board hearings.  See 38 C.F.R. § 20.707 (2011).  In August 2011, the Veteran waived his right to appear at an additional hearing before a third Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a cardiovascular disability which is due to or aggravated by his service-connected asbestosis or major depressive disorder.
CONCLUSION OF LAW

A cardiovascular disability is not proximately due to or caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the claim for cardiovascular disability, the Board notes that VA issued a VCAA letter to the Veteran in March 2004, subsequent to the May 2002 RO decision, but prior to certification to the Board.  Thereafter, subsequent to the December 2006 Remand, a January 2007 VCAA letter was issued to the Veteran with regard to his claim.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

In April and May 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's post-service VA and private medical records, an article from the Veteran, and lay statements and testimony from the Veteran.  In a submission from the Veteran received in April 2012, he indicated that he has no further argument or evidence to submit in support of his claim.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination dated in April 2008, and opinions from the Veterans Health Administration (VHA) dated in September 2009, October 2009, November 2011, and January 2012 pertaining to his claim for cardiovascular disability.  As will be discussed in detail below, the January 2012 opinion obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board notes that the Veteran has not claimed that his disability was incurred in or due to service.  The Board notes that there is no evidence indicating that service connection is warranted for this disability on a direct basis.  Rather, the Veteran has claimed that his cardiovascular disability is due to his service-connected asbestosis or major depressive disorder.  Service connection is in effect for asbestosis, rated 30 percent disabling from January 31, 1997; 100 percent disabling from April 1, 1998; and, 60 percent disabling from August 16, 2000.  Service connection is in effect for anxiety disorder, depressive disorder, rated 50 percent disabling from August 23, 2001.

The evidence of record indicates that the Veteran has had cardiomegaly dating back to 1997, and hypertension dating back to 2001.  The evidence of record also reflects other cardiac diagnoses including coronary artery disease (CAD) with five stents in 2006 and 2007; atypical chest pain; right bundle branch block; calcification of the right and left coronary arteries; calcification of the aorta and aortic valve; calcification of both pleural fields and of the pericardium; mild to moderate chronic heart failure in September 2004; and, chronic obstructive pulmonary disease (COPD). 

In November 2005, a VA cardiologist rendered diagnoses of asbestosis with cardiac effect; bradycardia, probably hypotoxic; angina pectoralis, FC II; and cor pulmonale due to asbestosis.  The examiner, however, failed to expound on the finding of "cardiac effect" and thus such diagnosis cannot provide the basis for a grant of service connection.  An opinion that does not contain a rationale, i.e. the examiner merely states his conclusion, but does not say why he reached this conclusion lacks probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In June 2006, the Veteran's right main pulmonary artery was measured as 3.1 centimeters.  

A February 2008 medical opinion states that there is no link between the Veteran's service-connected asbestosis and his cardiac pathology, but it does not contain a comprehensive discussion of the reasoning behind that conclusion, including a clear delineation of which diagnoses of record are applicable.  Furthermore, the opinion did not specifically address the question of whether any one of the Veteran's various cardiac disorders had been aggravated by the service-connected pulmonary asbestosis.  Thus, such opinion is entitled to limited probative weight as to the question of service connection.  See id.

An April 2009 letter from a private internist states that the Veteran has had multiple respiratory infections which were partly due to his pulmonary asbestosis and its effect on his cardiac disease.  Such opinion, however, cannot provide the basis for a grant of service connection, as the examiner did not provide a rationale for such opinion, to include an explanation as to the relationship between asbestosis and cardiac disease.  See id (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In October 2009, a VA pulmonologist conducted a review of the evidence of record, noting that the Veteran thinks his cardiac disease is being contributed to by his lung disease.  The pulmonologist could find no evidence in favor of this relationship.  After reviewing the records, the examiner noted only spirometry results, and there were no actual spirometry curves to look at which would attest to the adequacy of the maneuver.  But the Veteran did appear to have a combined obstructive and restrictive disease based on the spirometries shown.  The pulmonologist stated that multiple times in the record it is noted that the Veteran has no pedal edema and no sign of cor pulmonale.  An echocardiogram in 2000 showed normal pulmonary artery pressures.  A CT scan of the chest showed a large right pulmonary artery estimated to be 3.1 centimeters in diameter.  Although this is larger than one would expect, it is nonspecific and can be seen with a poor inspiration and with ectasia.  It is not specific for pulmonary hypertension.  The pulmonologist opined that his coronary disease is not related to his asbestos related exposure during military service.

In September 2009, a VA cardiologist conducted a review of the evidence of record.  The cardiologist stated that the major clinically documented cardiac disorders were CAD, hypertension, aortic valve calcification, and aortic calcification.  The cardiologist stated that his calcification in the coronary arteries is related to CAD.  The cardiologist could not understand why he has pericardial calcification, as this is most often due to previous pericarditis.  The relevant cardiac diseases CAD and hypertension are long standing diseases.  No one knows what causes essential hypertension.  CAD is thought to be caused by a combination of genetic and environmental factors.  The onset of these diseases is usually early in life, well before they are recognized clinically.  The cardiomegaly is most likely due to the hypertension and the CAD could also contribute to the cardiomegaly.  The cardiologist stated that the fact that the Veteran has documented CAD and hypertension means that he has these diagnoses independent of any imaging studies and/or examinations.  The cardiologist was not familiar with any data relating pulmonary asbestosis with these diseases.  Although it is generally agreed that major depressive disorder will worsen the presentation of coronary artery disease and hypertension, the cardiologist is not familiar with any data supporting a causal relationship.  The cardiologist stated that he is unfamiliar with any data relating any pulmonary asbestosis with CAD and hypertension.  Dyslipidemia is one factor involved in the etiology of CAD.  Obesity is thought to worsen hypertension and make its control more difficult.  The cardiologist opined that the pulmonary asbestosis does not contribute to or accelerate the CAD.  The major depressive disorder will make the treatment of the Veteran's diseases more difficult.  The cardiologist opined that asbestosis and/or the major depressive disorder did not directly aggravate, contribute to, or accelerate any of the Veteran's cardiovascular pathology.  The cardiologist stated that they are progressive diseases.

The September 2009 opinion from the VA cardiologist was determined by the Court to be inadequate as it appeared to be internally inconsistent and contradictory.  Specifically, the examiner's statement that major depressive disorder will worsen the presentation of coronary artery disease and hypertension, and that major depressive disease will make the treatment of the Veteran's diseases more difficult, is contradicted by the opinion that the asbestosis and major depressive disorder did not directly aggravate, contribute to, or accelerate any of the Veteran's cardiovascular pathology.  Thus, such opinion is entitled to limited probative weight.

In light of the inadequate opinion, the Board requested additional cardiology opinions from the VHA.  

In November 2011 and January 2012, a VHA cardiologist reviewed the Veteran's claims folders and provided opinions pertaining to the assertion that his cardiovascular disease is due to or aggravated by his asbestosis and major depressive disorder.

With regard to the November 2005 VA cardiologist's diagnoses, including asbestosis with cardiac effect, the VHA examiner stated that those statements had no scientific value and were not proven by the Veteran's cardiac condition.  The VHA examiner explained that the Veteran had cardiac ECHO studies that never disclosed evidence of cor pulmonale (August 17, 2000).  The Veteran's RV size and functions were never abnormal, and his right atrium was of normal size, as well.  Also there is no effect from asbestosis that would explain "bradycardia and angina pectoris."  The VHA examiner explained that if a person has hypoxia from a pulmonary nature, an expected compensatory response would be tachycardia.  If angina is assumed to be due to hypoxia, you would not expect to find worsening coronary atherosclerosis, as was found on the Veteran on the CATH studies done that lead to multiple coronary interventions (PCI).  The VHA examiner noted disagreement with the statements of the November 2005 VA cardiologist.

With regard to the June 2006 notation that the Veteran's right main pulmonary artery was measured as 3.1 centimeters, the VHA examiner commented that the decision of whether there is pulmonary hypertension or not must be based on the pulmonary artery systolic pressure and not based on a measurement that has a wide range within normal values.  Those results are nonspecific.  The ECHO done on the Veteran showed normal pulmonary artery pressure.  

With regard to the April 2009 letter from the private internist, the VHA examiner noted agreement with the statement about respiratory infections and asbestosis, but disagreed with the quote about "effect on his cardiac disease."  The VHA examiner stated that it is very clear that the Veteran has severe CAD with severe atherosclerosis and required multiple PCIs, but this is not a case of a patient with frequent cardiac admissions due to hypoxemia leading to acute coronary syndromes, medications side effects, hard to control hypertension, etc., as could be expected from patients with multiple respiratory infections producing increased demands on the heart due to a hypermetabolic state during such frequent infections.

With regard to the February 2008 medical opinion, the VHA examiner stated that the natural history and clinical course of patients with asbestosis does not include coronary atherosclerosis, hypertension, atypical chest pain, right bundle branch block, calcification of the right and left coronary arteries, calcification of the aorta and aortic valve, or mild to moderate chronic heart failure.  The VHA examiner stated that there is no data to support a cardiac involvement by echocardiography or stress testing (May 4, 2005), which are much more sensitive methods than a chest x-ray to determine heart size and function.  Coronary calcifications are part of the atherosclerotic process and not related to pleural calcifications seen frequently on asbestosis or pericardial calcifications reported (case reports) on patients with asbestosis.

The VHA examiner expressed agreement with the October 2009 VA pulmonologist's statements that CAD is a disease related to plaque formation and growth narrowing the lumen and impairing the coronary flow, none of which have been associated with asbestosis.

The VHA examiner expressed agreement with the September 2009 VA cardiologist's statement that the major clinically documented cardiac disorders were CAD, hypertension, aortic valve calcification, and aortic calcification.  The VHA examiner stated that the Veteran's chart shows cardiac conditions that are not related to asbestosis.  The VA cardiologist noted well the chronic nature of those entities.  The VA cardiologist also noted that he "could not understand why he has pericardial calcification" and it was not clear to the VHA examiner either, but the Veteran has no findings concerning for pericardial constrictions or atrial fibrillation.  As such, there is no clinical impact from the pericardial calcifications noted.

The VHA examiner conceded that the statements of the September 2009 VA cardiologist were confusing pertaining to the opinion that major depressive disorder will worsen the presentation of CAD and hypertension and that it will make the treatment of the Veteran's diseases more difficult, and then the contradictory opinion that the asbestosis and major depressive disorder did not directly aggravate, contribute to, or accelerate any of the Veteran's cardiovascular pathology.  The VHA examiner stated that the Veteran's presentations with chest discomfort were associated with advanced and diffuse coronary atherosclerosis, as clearly documented on the CATH studies and the multiple stents use, and not with medication compliance, depressive episodes or inability to cope with his medical issues as seen with depression.

The VHA examiner opined that the Veteran's cardiovascular disability was not proximately due to his asbestosis.  The VHA examiner referred to the discussion hereinabove, stating that the Veteran's cardiac issues were related to his coronary atherosclerosis and to a lesser extent to his hypertension, and not due to any asbestosis-related conditions.  The VHA examiner referred the reader to the above descriptions related to ECHO and stress testing.  The VHA examiner stated that if the Veteran had evidence of cor pulmonale, as explained above, the ECHO studies would show evidence of right-sided dysfunction - enlargement, but that it did not.

The VHA examiner opined that the Veteran's cardiovascular disability had not undergone a permanent and measureable increase in severity due to his asbestosis, as the examiner could not find any documentation that could support a clinical course of his CAD above and beyond what was expected from the disease itself.  

The VHA examiner opined that the Veteran's cardiovascular disability is not proximately due to his major depressive disorder.  The VHA examiner explained that the cardiac involvement that the Veteran has based on the above noted cardiac studies has no association with major depressive disorders but with atherosclerosis (explained above).  The VHA examiner stated that depression can make the management of patients with CAD more difficult due to medication interactions, side effects, poor compliance and adherence with medical guidelines, etc., and this was not noted on the extensive chart review done.  The VHA examiner explained that these comments also applied to the opinion that his cardiovascular disability has not undergone a permanent and measureable increase in severity due to his major depressive disorder.  

The November 2011 and January 2012 opinions of the VHA cardiologist leads to a finding that none of the Veteran's cardiovascular disabilities are due to or aggravated by his asbestosis or major depressive disorder.  The Board accepts such opinions as being the most probative medical evidence on the subject, as such opinions were based on a review of medical records, and rationale was provided for such opinions.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  Given the depth of the VA opinions, and the fact that such opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board acknowledges the medical treatise evidence submitted by the Veteran pertaining to asbestos-related pericarditis.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  As detailed hereinabove, based on the Veteran's assertions of a relationship between his cardiovascular disability and service-connected asbestosis, and the medical evidence discussed hereinabove, a VHA medical opinion was requested; however, a negative etiological opinion was proffered.  In fact, in the January 2012 VHA opinion, it was explained that the Veteran has no findings concerning for pericardial constrictions or atrial fibrillation, and there is no clinical impact from the pericardial calcifications noted.  The medical article submitted by the Veteran was not accompanied by the opinion of any medical expert linking his cardiovascular disability, to include any pericarditis, to asbestosis.  Thus, the medical article submitted by the Veteran is insufficient to establish the required medical nexus opinion for causation and cannot provide the basis for service connection.  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements and other lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his cardiovascular disability is due to his asbestosis and major depressive disorder.  The Board finds that the Veteran is competent to relate his symptoms and the Board finds such assertions credible.  The Veteran, however, lacks the competence to relate his cardiovascular disability to his asbestosis and major depressive disorder.  Thus, any such statements regarding the etiology of his condition are deemed not competent.

In summary, in light of the negative VA etiological opinions of record, with accompanying rationale, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for cardiovascular disability, claimed as due to asbestosis and major depressive disorder.  The probative VHA medical opinion is clear in showing that the Veteran's service-connected asbestosis and major depression did not singly or jointly cause or aggravate a cardiovascular disease.  As such, the claim must be denied.


ORDER

Service connection for a cardiovascular disease is denied.



			
          FRANK FLOWERS   	Alexandra P. Simpson
           Veterans Law Judge                               	Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


